UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7006


RAFAEL ESCALANTE PLACENCIA, a/k/a Rafael Mendoza Escalante,

                Petitioner - Appellant,

          v.

JOSEPH MCFADDEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. David C. Norton, District Judge.
(5:13-cv-01795-DCN)


Submitted:   January 22, 2015             Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rafael Escalante Placencia, Appellant Pro Se.    Donald John
Zelenka, Senior Assistant Attorney General, William Edgar
Salter,   III,  Assistant Attorney General, Columbia,  South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rafael      Escalante         Placencia        seeks      to      appeal     the

district     court’s    order        accepting      the     recommendation        of    the

magistrate judge and denying relief on his 28 U.S.C. § 2254

(2012) petition.        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                              See 28

U.S.C. § 2253(c)(1)(A) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).

            When the district court denies relief on the merits, a

prisoner     satisfies         this       standard        by      demonstrating         that

reasonable      jurists       would       find    that      the      district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief      on     procedural         grounds,       the    prisoner         must

demonstrate     both    that        the   dispositive          procedural      ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Placencia has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with       oral    argument      because      the    facts    and     legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3